Citation Nr: 1215152	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for lumbar strain (previously characterized as back condition).  

2.  Entitlement to service connection for lumbar spine disability.  

3.  Entitlement to service connection for cervical spine condition.  

4.  Entitlement to service connection for left wrist injury.  

5.  Entitlement to service connection for hydrocele.  

6.  Entitlement to service connection for scars, excision of breast mass.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1983 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision.  The Veteran perfected a timely appeal.

A review of the Virtual VA paperless claims processing system does not reveal any documents pertinent to the present appeal.  

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the transcript has been reviewed and is in the record.

As a final preliminary matter the Board would like to clarify the characterization of the Veteran's spine claims.  The Veteran filed a claim for a "back condition" in April 2002.  That claim was adjudicated by the RO in January 2003.  The RO characterized the issue as entitlement to service connection for back condition; however, the body of the decision only discusses the Veteran's lumbar spine treatment and diagnoses.  That decision was not appealed.  Subsequently, in November 2006, the Veteran indicated that he would like to file a claim for (1) service connection for cervical spine disability and (2) lumbar spine disability.  The RO adjudicated those claims in a September 2007 rating decision and characterized the issues as (1) entitlement to service connection for cervical spine condition and (2) entitlement to service connection for back condition.  

Consequently, the Board has recharacterized the issues on the title page to reflect that the Veteran's claim for entitlement to service connection for a cervical spine disability is an original claim and his claim for entitlement to service connection for a lumbar spine disability is a petition to reopen a claim.  Moreover, given that Veteran's cervical spine disability was not adjudicated at the time of the prior denial, the Board is considering the cervical spine disability a disease distinct from one considered at the time of the prior denial (the lumbar spine disability), and the holding of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) indicates that these circumstances warrant consideration of the claim for entitlement to service connection for cervical spine disability as an original claim.  Boggs v. Peake, 520 F.3d 1330 (2008). 

The issues of entitlement to service connection for lumbar spine disability, cervical spine condition, and scars, excision of breast mass, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied the Veteran's claim for service connection for back condition.    

2.  The evidence associated with the claims file since the January 2003 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.   

3.  There is no evidence of record which shows that the Veteran has been diagnosed with a left wrist disability.  

4.  There is no evidence of record which shows that the Veteran has been diagnosed with a hydrocele disability.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, denying service connection for back condition, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2.  As evidence received since the January 2003 rating decision, denying service connection for back condition, is new and material, the criteria for reopening the claim for service connection for a lumbar spine disability are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for establishing entitlement to service connection for a disability of the left wrist are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  

4.  The criteria for establishing entitlement to service connection for a disability of hydrocele are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, January and July 2007 letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection and his petition to reopen his previously denied claim, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, private treatment records, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

II.  Legal Criteria

1.  Petition to Reopen

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claim to reopen was received in November 2006; therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

2.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may be established by a continuity of symptomatology [note: not necessarily continuity of treatment] between a current disorder and service. Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







III.  Analysis

1.  Petition to Reopen 

In a January 2003 rating decision, the RO denied service connection for back condition.  The evidence of record at that time consisted of the Veteran's service treatment records.  

The evidence added to the record since the January 2003 rating decision consists of VA treatment records, testimony from the Veteran, and private treatment records.  

The newly submitted evidence, VA treatment records dated in 2008, which were added to the evidence of record after the January 2003 rating decision, show that the Veteran reported injuring his back while in the army during training exercises.  In addition, at the Veteran's January 2012 Board hearing, the Veteran testified to a continuity of symptomatolgy.  

As such, the evidence that has been submitted since the January 2003 rating decision is both new and material because, presumably, it indicates that the Veteran's lumbar spine disability is casually related to his military service.  Thus, the evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for a lumbar spine disability.  

2.  Service Connection Claims

The Veteran has alleged that he currently suffers from disabilities of the left wrist and hydrocele.  

Service treatment records show that the Veteran was seen in June 1988 with complaints of pain in the left medial sytloid with hyperextension, pressure.  A small spasm on the lateral side was noted, otherwise, the wrist was normal.  There were no further complaints or treatment pertaining to the left wrist.  A December 1986 service treatment record shows that the Veteran was seen with a 2 year history of a slowly growing nontender extra-testicular mass.  It was nontender to palpation.  Records show that the mass was removed in June 1987.  No further complaints or residuals were noted in the Veteran's service treatment records.  

While VA and private treatment records have been associated with the Veteran's claims file, none of them show any treatment for or diagnoses of disabilities of the left shoulder or hydrocele.  

Thus, the evidence does not show that the Veteran has a current disability of the left wrist or hydrocele.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for left wrist injury is denied.  

Entitlement to service connection for hydrocele is denied.  


REMAND

The Board has determined that further development of the Veteran's cervical and lumbar spine claims as well as the Veteran's claim for scars, excision of breast mass, is warranted.  

With regard to the Veteran's cervical and lumbar spine claims, the record evidence shows that the Veteran was seen for in-service complaints of pain and strain to the cervical and lumbar spine while serving on active duty.  In addition, the Veteran has been diagnosed with degenerative joint disease of the cervical spine and lumbar strain.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

There is no medical opinion of record which speaks to the etiology of the Veteran's current cervical and lumbar spine disabilities.  Thus, under McClendon, the Veteran is entitled to a VA examination in order to determine the nature and etiology of his lumbar and cervical spine disorders.  

Similarly, the Veteran should be afforded a VA examination in order to assess the nature and etiology of the Veteran's breast scar.  It is clear from the evidence of record that the Veteran underwent an excision of a breast mass while serving on active duty in June 1984 and the Veteran has testified to a residual scar that is painful and sensitive.  Thus, he should be medically evaluated in order to determine whether he has a current residual scar as a result of his in-service breast mass excision. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the cervical and lumbar spine to determine the nature and etiology of any lumbar or cervical spine disorder found to be present.  The entire claims file, to include a complete copy of the REMAND must be made available to and reviewed by the examiner designated to examine the Veteran.  All studies deemed necessary should be accomplished, and findings should be reported in detail.

Based on the examination results and a review of the review of the relevant evidence contained in the claims file, including the Veteran's medical history, the examiner is asked to address the following:

a.  Does the Veteran have a lumbar spine disorder?  If so, state the diagnosis or diagnoses.

Based on the record evidence, is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disorder had its onset in service or was it caused by any injury or event experienced by the Veteran in service, to include the episode of lumbar sprain noted in October 1989 following a motor vehicle accident, and the Veteran's testimony that he performed approximately 75 jumps from 300 feet as a paratrooper? 

b.  Does the Veteran have a cervical spine disorder?  If so, state the diagnosis or diagnoses.

Based on the record evidence, is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disorder had its onset in service or was it caused by any injury or event experienced by the Veteran in service, to include the Veteran's cervical spine complaints in 1985 as well as in 1988, following a fall on the ice, and the Veteran's testimony that he performed approximately 75 jumps from 300 feet as a paratrooper? 

In making the above assessments , the examiner is ask to consider and discuss the Veteran's medical history during and since military service as well as the Veteran's contention that his current cervical and lumbar spines symptoms began while serving on active and have continued since that time.   

A complete explanation (the basis for the opinion) should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Schedule the Veteran for a VA examination in order to assess the skin of the Veteran's breasts to determine the nature and etiology of any scars, excision of breast mass, found to be present.  The entire claims file, to include a complete copy of the REMAND must be made available to and reviewed by the examiner designated to examine the Veteran.  All studies deemed necessary should be accomplished, and findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence contained in the claims file, the examiner is asked to address the following: based on the record evidence, is it at least as likely as not (50 percent or greater probability) that any scar of the breast had its onset in service or was it caused by any injury or event experienced by the Veteran in service, to include the excision of a mass on the Veteran's breast in June of 1984.

In making this assessment, the examiner is asked to consider and discuss the Veteran's medical history during and since military service as well as the Veteran's contention that he currently has a scar on his breasts as a result of the breast excision.  

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


